Citation Nr: 0030133	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with low back pain.

2.  Entitlement to service connection for major depressive 
disorder with personality disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This appeal arises from a March 1997 rating decision of the 
St. Louis, Missouri, Regional Office (RO) that denied service 
connection for lumbar spine degenerative disc disease with 
low back pain and for major depressive disorder with 
personality disorder.  Subsequently, the veteran moved, and 
the Atlanta, Georgia, RO acquired jurisdiction over the 
veteran's claims folder.  


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that additional evidentiary development is required prior to 
further disposition of the veteran's claims.  

At his hearing before the Board in September 2000, the 
veteran indicated that medical records from treatment at 
Department of Veterans Affairs (VA) medical facilities and 
from non-VA medical facilities had not yet been obtained and 
considered in connection with his two service connection 
claims.  

The veteran stated that he began seeking treatment at various 
VA medical facilities where he was also employed beginning in 
1979 (Muskogee, Oklahoma, between 1979 and 1981; Iowa City, 
Iowa, between 1982 and 1991; Des Moines, Iowa, in either 1990 
or 1991; and various additional facilities after 1991).  The 
veteran also stated that he has been receiving treatment at 
an Indian hospital for his back and for depression.  At his 
hearing before the Board, the veteran referred to various VA 
and other sources of medical treatment.  In view of the many 
possible sources of medical treatment relating to his major 
depression and back disabilities, on remand, the RO should 
request that the veteran set forth in writing a comprehensive 
listing of all VA and non-VA facilities or physicians where 
he has received treatment for either a psychiatric or a back 
disability.  Once the veteran has reasonably identified the 
facilities and physicians in question, the RO must seek to 
obtain records of relevant medical treatment.  Of particular 
note, the RO should ensure that it seeks the veteran's 
records of treatment at VA facilities from the appropriate 
offices at those VA medical facilities.  At the hearing the 
veteran and his representative raised the issue that the 
veteran's records are generally filed differently from those 
of most records because the veteran was an employee at those 
VA facilities.  

Understandably, since the veteran first suggested the 
relevance of these records at the September 2000 hearing 
before the Board, these records have not yet been associated 
with the veteran's claims folder.  Therefore, they should be 
obtained, and the veteran's claim should be readjudicated in 
light of these records. 

The Board also notes the recent changes in the statutes 
governing adjudication of claims by VA.  The United States 
Congress has recently revised pertinent provisions of title 
38 of the United States Code.  Heretofore, section 5107(a) of 
title 38 of the United States Code had provided that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded" 
and that "[t]he Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, recently, section 5107(a) 
has been revised.  See Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107) (Spence 
Defense Act).  Under section 1611 of the Spence Defense Act, 
the concept of a "well grounded claim" has been eliminated.  
In addition, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (Veterans Claims 
Assistance Act), further nullifies the concept of a well 
grounded claim and sets forth the assistance that VA must 
provide to a claimant.  See also Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419 (2000) 
(providing for nullification of section 1611 of the Spense 
Defense Act upon enactment of Veterans Claims Assistance 
Act); 146 Cong. Rec. S9211 (daily ed. Sept. 25, 2000) 
(statement of Sen. Specter) (noting that the Veterans Claims 
Assistance Act of 2000 is designed to restore VA's duty to 
assist).  Although the legislative developments may appear 
somewhat confusing, the sum total of the recent enactments is 
that the requirement of a "well grounded claim" has been 
eliminated and VA's duty to assist has been amplified.  Under 
the revised section 5107(a), "a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary."

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claim.

For the convenience of the RO, and because of the significant 
changes effected by recent enactments, the Board sets forth 
the pertinent excerpts of the Veterans Claims Assistance Act 
to assist the RO in its consideration of the veteran's claim 
on remand.  

§5103A. Duty to assist claimants

(a) DUTY TO ASSIST.-(1) The Secretary shall make 
reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law 
administered by the Secretary.

(2) The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable 
possibility exists that such assistance 
would aid in substantiating the claim.

(3) The Secretary may defer providing 
assistance under this section pending 
the submission by the claimant of 
essential information missing from the 
claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part 
of the assistance provided under subsection (a), 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.

(2) Whenever the Secretary, after 
making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary 
is unable to obtain records with 
respect to the claim. Such a 
notification shall-

(A) identify the records the 
Secretary is unable to obtain;

(B) briefly explain the 
efforts that the Secretary 
made to obtain those records; 
and

(C) describe any further 
action to be taken by the 
Secretary with respect to the 
claim.

(3) Whenever the Secretary attempts to 
obtain records from a Federal 
department or agency under this 
subsection or subsection (c), the 
efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that 
such records do not exist or that 
further efforts to obtain those records 
would be futile.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096 (2000).

§5107. Claimant responsibility; benefit of the 
doubt

(a) CLAIMANT RESPONSIBILITY.-Except as otherwise 
provided by law, a claimant has the responsibility 
to present and support a claim for benefits under 
laws administered by the Secretary.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000).

To ensure compliance with the Court's March 2000 decision and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must request that the 
veteran provide, in writing, a 
comprehensive list of names (and where 
feasible, addresses) for all VA and 
non-VA medical facilities and 
physicians from which he received 
treatment for either a psychiatric 
disability or a back disability since 
his separation from active service.  

2.  Upon the submission of information 
from the veteran that reasonably 
identifies the sources of VA and non-VA 
medical treatment for the disabilities 
in question, the RO must then seek to 
obtain copies of all pertinent medical 
records.  In the event that the veteran 
is unable to provide reasonable 
identification of the medical facilities 
whose treatment records are in question, 
the RO should review the transcript of 
the September 2000 hearing before the 
Board and obtain treatment records from 
those VA and non-VA facilities that are 
reasonably identified therein.  The RO 
must ensure that it seeks to obtain 
records of VA medical treatment from the 
appropriate filing location in view of 
the veteran's suggestion that his 
records would be filed in a separate 
location from those VA medical treatment 
records that are ordinarily obtained 
from VA medical facilities regarding 
veterans.

3.  The RO's readjudication on remand 
will be governed, to the extent 
applicable, by the pertinent provisions 
of the Veterans Claim Assistance Act, 
Pub. L. 106-475, §§ 3-4, 114 Stat. 2096 
(2000).

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine 
(1) whether the veteran's claim for service connection for 
major depression with personality disorder may be granted; 
and (2) whether the veteran's claim for service connection 
for lumbar spine degenerative disc disease with low back pain 
may be granted.  If the decision remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



